


116 S5062 IS: College Athletes Bill of Rights
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5062
IN THE SENATE OF THE UNITED STATES

December 17, 2020
Mr. Booker (for himself, Mr. Blumenthal, Mrs. Gillibrand, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To protect the rights of college athletes and to establish the Commission on College Athletics, and for other purposes.


1.Short titleThis Act may be cited as the College Athletes Bill of Rights. 2.DefinitionsIn this Act:
(1)Athletic departmentThe term athletic department means a department at an institution of higher education responsible for overseeing 1 or more athletic programs and related staff. (2)Athletic programThe term athletic program means a program for a particular intercollegiate sport at an institution of higher education.
(3)Athletic reputationThe term athletic reputation means— (A)with respect to a college athlete, the recognition or fame of the college athlete relating to the intercollegiate athletic ability, standing, participation, or performance of the college athlete; and
(B)with respect to an institution of higher education, the recognition or fame the institution of higher education garners from the athletic programs of the institution of higher education. (4)College athleteThe term college athlete means an individual who participates in an intercollegiate sport for an institution of higher education.
(5)College athlete agentThe term college athlete agent means an athlete agent (as defined in section 2 of the Sports Agent Responsibility and Trust Act (15 U.S.C. 7801)) who is certified in accordance with the standards established under section 11(d)(1). (6)Commercial sports revenue royaltyThe term commercial sports revenue royalty means funds distributed to a college athlete by an intercollegiate athletic association under section 5(b)(2).
(7)CommissionThe term Commission means the Commission on College Athletics established by section 11(a). (8)ConferenceThe term conference means a group or an association of athletic programs that play competitively against each other.
(9)Cost of attendanceThe term cost of attendance— (A)has the meaning given the term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll); and
(B)shall be calculated by the financial aid office of an institution of higher education applying the same standards, policies, and procedures for all students.  (10)Covered compensationThe term covered compensation—
(A)means any payment, remuneration, or benefit provided by a third party to a college athlete or a former college athlete; and (B)does not include the payment or provision of a grant-in-aid.
(11)Endorsement contractThe term endorsement contract means an agreement for the commercial use of a college athlete’s name, image, likeness, or athletic reputation, in exchange for covered compensation. (12)FundThe term Fund means the medical trust fund established under section 6(a).
(13)Grant-in-aidThe term grant-in-aid— (A)means a scholarship, grant, or other form of financial assistance, including the provision of tuition, room, board, books, or funds for fees or personal expenses, that—
(i)is paid or provided by an institution of higher education to a student for the student’s undergraduate or graduate course of study; and (ii)is in an amount that does not exceed the cost of attendance for such student at the institution of higher education; and
(B)does not include covered compensation. (14)ImageThe term image, with respect to a college athlete, means a photograph, video, or computer-generated representation that identifies, is linked to, or is reasonably linkable to the college athlete.
(15)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). (16)Intercollegiate athletic associationThe term intercollegiate athletic association means any association, conference, or other group or organization, including the National Collegiate Athletic Association, that—
(A)exercises authority over intercollegiate athletics; and (B)is engaged in commerce or in any industry or activity affecting commerce.
(17)LikenessThe term likeness means— (A)with respect to a college athlete of a sport for which the college athlete has a jersey number, the jersey number associated with the college athlete and the sport in which the college athlete participates at a particular institution of higher education during the period of the participation of the college athlete in the sport at the institution of higher education, if the jersey number is accompanied by—
(i)a logo or color scheme that is clearly associated with the institution of higher education; or (ii)some other means by which the jersey number is clearly associated with the particular college athlete; and
(B)with respect to any college athlete or former college athlete— (i)the uniquely identifiable voice, catch phrase, or nickname of the college athlete; or
(ii)any other trademark that identifies or distinguishes the college athlete.  (18)NameThe term name, with respect to a college athlete, means—
(A)the first name and last or family name that identifies the college athlete; (B)a nickname or a preferred name of the college athlete; or
(C)a name that the college athlete uses to identity the college athlete. (19)Third partyThe term third party means an individual or entity other than an institution of higher education, a conference, or an intercollegiate athletic association.
3.College athlete rights and protections
(a)Right To market name, image, likeness, or athletic reputation
(1)In generalSubject to a limitation pursuant to paragraph (3), an institution of higher education, an intercollegiate athletic association, or a conference may not restrict the ability of college athletes, individually or as a group, to market the use of their names, images, likenesses, or athletic reputations. (2)Group licensingA person may not use the name, image, likeness, or athletic reputation of any member of a group described in paragraph (1) to sell or promote any product unless the person obtains a license from the group for that purpose.
(3)Certain State limitations permitted
(A)In generalNotwithstanding paragraph (1), a State may prohibit college athletes residing in the State from entering into endorsement contracts with entities in a particular industry if the State also prohibits institutions of higher education located in the State from entering into agreements with such entities. (B)Notification of college athletesAn institution of higher education shall provide to each college athlete enrolled at the institution of higher education a list of entities with which institutions of higher education and college athletes are prohibited from entering into endorsement contracts pursuant to subparagraph (A).
(4)Institution of higher education agreements with third partiesIn conjunction with an endorsement contract of a college athlete enrolled at a particular institution of higher education, such institution of higher education may enter into a separate agreement with the third party concerned for the intellectual property rights or the name, image, likeness, or athletic reputation rights of the institution of higher education, including the use of the logos and team uniforms of the institution of higher education, if— (A)the third party provides directly to the college athlete concerned covered compensation pursuant to the endorsement contract; and
(B)the agreement between the institution of higher education and the third party is not initiated or coordinated by the institution of higher education. (5)Institution-sponsored competition and practices (A)In generalExcept as provided in subparagraph (B), an institution of higher education may require a college athlete to use, during a competition or practice sponsored by the institution of higher education, apparel selected by the institution of higher education.
(B)Exceptions
(i)Activities other than mandatory team activitiesAn institution of higher education may not prohibit, and may not enter into a contract that prohibits, a college athlete from carrying out activities pursuant to an endorsement contract during a period in which the college athlete is not engaged in a mandatory team activity. (ii)FootwearAn institution of higher education may not prohibit or discourage a college athlete from wearing footwear of his or her choice during mandatory team activities, unless the footwear has lights, reflective fabric, or poses a health risk to the college athlete.
(6)Treatment of compensation, benefits, or royalties provided to college athletesCovered compensation or commercial sports revenue royalties— (A)shall not be considered financial aid by any institution of higher education, intercollegiate athletic association, conference, or third party; and
(B)notwithstanding section 480(j) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)), shall not be included as financial assistance for purposes of determining a student’s eligibility for financial assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). (b)Right to compensation for expenses (1)In generalAn institution of higher education, an intercollegiate athletic association, or a conference may not restrict the ability of a college athlete to receive payment from any source for—
(A)transportation, room, or board for 1 or more friends or family members of the college athlete during any period in which the college athlete is addressing a physical or mental health concern or participating in intercollegiate athletics competition; (B)necessities, including food, shelter, medical coverage, and medical expenses; or
(C)tuition, fees, books, transportation, or any other incidental expense that is not otherwise provided by an institution of higher education. (2)Grants-in-aid guarantees (A)Receipt of covered compensation pursuant to an endorsement contract shall not adversely affect—
(i)a college athlete’s eligibility or opportunity to apply for a grant-in-aid; or (ii)the amount, duration, or renewal of a college athlete’s grant-in-aid.
(B)Limitation on revocationAn institution of higher education may not revoke or reduce a college athlete’s grant-in-aid based on the college athlete having entered into an endorsement contract. (c)Right to agent representation (1)In generalAn institution of higher education, an intercollegiate athletic association, or a conference may not restrict the ability of a college athlete to obtain agent representation with respect to an endorsement contract, including—
(A)representation provided by college athlete agents, group licensing entities, and financial advisors; and (B)legal representation by attorneys.
(2)Preventing conflicts of interestAn institution of higher education, an intercollegiate athletic association, or a conference, or a business partner of an institution of higher education, an intercollegiate athletic association, or a conference may not— (A)represent college athletes in endorsement contracts;
(B)regulate the representation of college athletes with respect to endorsement contracts; or (C)engage in the certification of individuals for such representation.
(d)Right To transfer
(1)In generalA college athlete shall retain his or her right to transfer from one institution of higher education to another notwithstanding any contract to which a college athlete is a party or national letter of intent signed by the college athlete. (2)Limitation on transfer penaltiesInstitutions of higher education, intercollegiate athletic associations, and conferences shall allow a college athlete to transfer from one institution of higher education to another without losing grant-in-aid opportunities or eligibility for intercollegiate athletics if—
(A)not less than 7 days before transferring, the college athlete provides to his or her athletic director notice of intent to transfer; and (B)the transfer does not occur during—
(i)the season of the sport of the college athlete; or (ii)the 45-day period preceding the date on which such season commences.
(3)Inducements to transfer prohibited
(A)In generalAn institution of higher education, an intercollegiate athletic association, or a conference may not offer or provide to a college athlete any compensation or benefit (other than grant-in-aid) that is— (i)conditioned on the college athlete transferring to a particular institution of higher education; or
(ii)intended to induce the college athlete to transfer to a particular institution of higher education. (B)Campus toursNotwithstanding subparagraph (A), an institution of higher education, an intercollegiate athletic association, or a conference may provide a college athlete with reimbursement for expenses relating to campus tours or visits. 
(e)Right To enter professional sports draftsAn institution of higher education, an intercollegiate athletic association, or a conference may not prevent the participation of a college athlete in intercollegiate athletics based on the college athlete having entered into a professional sports draft if the college athlete— (1)does not receive compensation, directly or indirectly, from a professional sports league; and
(2)not later than 7 days after the completion of the draft, notifies his or her athletic director of his or her intent to forgo participation in the professional league. (f)Right to full participation in intercollegiate athletics competitionAn institution of higher education, an intercollegiate athletic association, a conference, or a State may not maintain or enforce any rule, requirement, standard, condition, or other limitation that prevents the full participation of a college athlete in intercollegiate athletics competition based on the college athlete having—
(1)entered into an endorsement contract; or (2)obtained representation described in subsection (c)(1).
(g)Additional protectionsAn institution of higher education, an intercollegiate athletic association, or a conference may not— (1)arrange an endorsement contract on behalf of a college athlete;
(2)impose on college athletes restrictions on speech that are more stringent than restrictions on speech imposed on students enrolled at the institution of higher education who are not college athletes; (3)levy against a college athlete any fine or other punishment that does not apply equally to other students enrolled in the institution of higher education; 
(4)coordinate or cooperate with any other institution of higher education, intercollegiate athletic association, or conference to limit or determine the amount of payment offered to a college athlete under an endorsement contract; or (5)eliminate the funding of an athletic program unless all other options for reducing the expenses of the athletic program, including reducing coach salaries and administrative and facility expenses, are not feasible. 
4.Penalties for violations
(a)Institutions of higher education
(1)IndividualsAn individual associated with an institution of higher education who is found, after an investigation by the Commission, to have facilitated a violation of section 3 shall be— (A)suspended from working at an institution of higher education for a period of not less than 1 year;
(B)suspended from working at an institution of higher education for a period of not less than 5 years; or (C)permanently banned from working at an institution of higher education.
(2)Institutions
(A)In generalAn institution of higher education found to be in violation of section 3, other than paragraph (4) of section 3(g), shall be assessed a civil penalty that is the greater of— (i)the amount equal to 15 percent of the total athletic revenue generated by the institution of higher education in the preceding academic year; or
(ii)$200,000. (B)Coordination or cooperationAn institution of higher education found to be in violation of section 3(g)(4) shall be assessed a civil penalty that is the greater of—
(i)the amount equal to 20 percent of the total athletic revenue generated by the institution of higher education in the preceding academic year; or (ii)$250,000.
(b)Intercollegiate athletic associations and conferences
(1)IndividualsAn individual associated with an intercollegiate athletic association or a conference found to be primarily responsible for a violation of section 3 shall be banned or suspended from participation in intercollegiate athletics for a period of not less than 2 years. (2)Intercollegiate athletic associations and conferences (A)In generalAn intercollegiate athletic association or a conference found to be in violation of subsection (a), (b), (c), (e), (f), or (g) of section 3 shall be assessed a civil penalty of $250,000.
(B)Interference With right to transferAn intercollegiate athletic association or a conference found to be in violation of section 3(d) shall be assessed a civil penalty of $100,000. (c)Recommendations for greater penaltiesThe Commission may impose a penalty greater than a penalty described in this section.
5.Revenue sharing
(a)Definitions
(1)Athletic grant-in-aid limitThe term athletic grant-in-aid limit means, with respect to a particular sport, the maximum number of athletic grant-in-aid scholarships an institution of higher education can award to college athletes in the sport, as prescribed by an intercollegiate athletic association. (2)Commercial sports NIL revenue (A)In generalThe term commercial sports NIL revenue, when used in reference to an athletic program, means the amount of total annual revenue generated from the athletic program at an institution of higher education.
(B)Use of previously reported dataFor purposes of subparagraph (A), an institution of higher education required to submit an annual report under section 485(g) of the Higher Education Act of 1965 (20 U.S.C. 1092(g)) shall use the amounts described in paragraph (1)(F) of such section from the most recent report to determine the commercial sports NIL revenue for each athletic program. (3)Covered sports teamThe term covered sports team means an athletic program that participates in a division or subdivision for which 50 percent of the total commercial sports NIL revenue of every institution of higher education that participates in the division or subdivision is greater than the total amount of grant-in-aid provided by those institutions of higher education to eligible college athletes that participate in athletic programs in that division or subdivision.
(4)Division or subdivisionThe term division or subdivision means a division or subdivision, such as the Football Championship Subdivision or the Football Bowl Subdivision, of a particular type of athletic program. (5)Eligible college athleteThe term eligible college athlete means a college athlete that receives grant-in-aid from the institution of higher education attended by the college athlete.
(6)Reporting yearThe term reporting year means the time period covered by a report submitted by an institution of higher education under section 485(g) of the Higher Education Act of 1965 (20 U.S.C. 1092(g)).  (b)Royalty payments (1)Payments to intercollegiate athletic associationsNot later than the first July 15 occurring after the date that is 1 year after the date of enactment of this Act, and annually thereafter, if an intercollegiate athletic association that has governing authority over a covered sports team is required to distribute commercial sports revenue royalties to eligible college athletes that participate in the division or subdivision of the covered sports team under paragraph (2), the institution of higher education associated with the covered sports team shall transfer to the intercollegiate athletic association—
(A)regardless of whether the institution of higher education awards any grant-in-aid to college athletes that participate on the covered sports team— (i)50 percent of such commercial sports NIL revenue; minus
(ii)the amount of grant-in-aid the institution of higher education awards to eligible college athletes that participate on the covered sports team;  (B)if the amount of grant-in-aid that the institution of higher education awards to eligible college athletes that participate on the covered sports team is more than 50 percent of the commercial sports NIL revenue generated by the covered sports team, the institution of higher education shall transfer a percentage of such commercial sports NIL revenue determined by the Commission after calculating average contributions made by institutions of higher education of a similar size; and
(C)a list of the eligible college athletes that participate on the covered sports team. (2)Payments to athletesNot later than the first August 15 occurring after the date that is 1 year after the date of enactment of this Act, and annually thereafter, an intercollegiate athletic association that has governing authority over a covered sports team shall, if practicable, distribute among every eligible college athlete that participates in the division or subdivision in which the covered sports team participates—
(A)the total commercial sports NIL revenue received from institutions of higher education under paragraph (1) on account of a covered sports team that participates in the division or subdivision; divided by (B)the number of eligible college athletes that participate in the division during the applicable reporting year.
(3)Delivery of royaltiesAn intercollegiate athletic association may distribute a commercial sports revenue royalty to an eligible college athlete under this subsection— (A)directly; or
(B)upon the request of the eligible college athlete, through the licensing group of the eligible college athlete. (c)Transparency (1)Institutions of higher educationNot later than the first July 31 occurring after the date that is 1 year after the date of enactment of this Act, and annually thereafter, an institution of higher education shall make public and disclose to the college athletes of the institution of higher education—
(A)the commercial sports NIL revenue generated by each athletic program of the institution of higher education; and (B)if the institution of higher education has 1 or more covered sports teams, the amount of the commercial sports revenue royalties distributed to each eligible college athlete on each covered sports team.
(2)Intercollegiate athletic associationsNot later than the first July 31 occurring after the date that is 1 year after the date of enactment of this Act, and annually thereafter, an intercollegiate athletic association that distributes commercial sports revenue royalties shall make public the amount of the commercial sports revenue royalties distributed by the intercollegiate athletic association, organized by institution of higher education and sport. (d)Conforming amendmentSection 485(g)(1)(F) of the Higher Education Act of 1965 (20 U.S.C. 1092(g)(1)(F)) is amended by striking except that an institution may also report such revenues by individual team and inserting , in the aggregate and disaggregated by individual team.
6.Medical expenses for sports-related injuries and health care services for college athletes
(a)Medical trust fund
(1)EstablishmentThe Commission shall establish a medical trust fund to cover the cost of— (A) (i)for college athletes, the out-of-pocket expenses relating to any sports-related injury; and
(ii)during the 5-year period beginning on the date on which an individual ceases to be a college athlete, the out-of-pocket expenses relating to any sports-related injury or illness suffered by such individual while the individual was a college athlete;  (B)medical expenses for college athletes and former college athletes diagnosed with certain sports-related conditions, including chronic traumatic encephalopathy; and
(C)independent medical second opinions for college athletes. (2)Contributions (A)In generalNot later than July 31 each year, institutions of higher education with athletic departments shall make contributions to the Fund in the amount determined by the Commission to be reasonable to cover the costs of medical treatment as described in paragraph (1) for the applicable academic year and taking into account the revenues of the respective athletic departments of such institution of higher education.
(B)Penalty for noncompliance
(i)In generalAn institution of higher education that fails to make a timely contribution required by subparagraph (A) shall— (I)make the delinquent contribution retroactively; and
(II)be assessed— (aa)interest on such contribution at a rate of 10 percent annually; and
(bb)a civil penalty that is the greater of— (AA)for each academic year concerned, the amount equal to 20 percent of the total athletic revenue generated by the institution of higher education; or
(BB)$200,000. (ii)WaiverIn the case of a first delinquent contribution, the Commission may waive the applicability of clause (i) on request by the institution of higher education concerned if the institution of higher education makes the delinquent payment not later than August 7 of the year in which the payment was due.
(b)Physical examinationsBefore the expiration of eligibility for intercollegiate athletics, a college athlete shall be offered the opportunity to undergo a physical examination for the purpose of diagnosing any sports-related injury or condition. (c)Second opinionsA college athlete shall have the right to obtain a medical second opinion independent from the medical opinion given by the institution of higher education at which the college athlete is enrolled.
(d)Trainers and medical personnelAny sports trainer or medical personnel employed by an institution of higher education shall— (1)be employed by the health office of the institution of higher education; and
(2)operate independently from the athletic department. 7.Health, wellness, and safety standards (a)Establishment of standards (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Health and Human Services (referred to in this subsection as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, and in consultation with the Assistant Secretary of Labor for Occupational Safety and Health, shall establish health, wellness, and safety guidelines for intercollegiate athletic programs. 
(2)Consultation and considerationsIn developing the standards under paragraph (1), the Secretary shall— (A)consult with the Sports Science Institute of the National Collegiate Athletic Association; and
(B)consider existing guidelines of relevant nonprofit entities, such as the National Collegiate Athletic Association, conferences, professional sports leagues, the National Athletic Trainers Association, and college athlete advocacy communities. (3)ContentThe guidelines established under paragraph (1) shall address—
(A)cardiac health; (B)concussion and traumatic brain injuries;
(C)illegal performance enhancers and substance abuse; (D)mental health;
(E)nutrition, sleep, and performance; (F)overuse injuries, periodization, and heat-related illnesses;
(G)sexual assault and interpersonal violence; (H)athletics health care administration;
(I)weight and pain management;  (J)rhabdomyolysis;
(K)sickle cell trait;  (L)asthma; and
(M)such other topics as the Secretary determines appropriate. (b)Routine compliance auditsNot less frequently than monthly, the Commission shall conduct an audit of athletic programs to verify compliance with the guidelines established under subsection (a)(1).
(c)Penalties
(1)IndividualsAn individual found to be primarily responsible for noncompliance with a guideline established under subsection (a)(1), or for threatening or retaliating against any individual or entity that reports such noncompliance, shall be subject to a lifetime ban on involvement with intercollegiate athletics. (2)Institutions of higher educationAn institution of higher education found to be in noncompliance with a guideline established under subsection (a)(1) shall be assessed, for each academic year in which the noncompliance occurred, a civil penalty in the amount equal to 30 percent of the total athletic revenue generated by the institution of higher education.
8.College athletes’ right to educational outcomes
(a)Ensuring college athletes’ right to educational outcomes
(1)Guarantee of scholarships
(A)In generalExcept as provided in subparagraph (C), an institution of higher education that provides an individual with a college athlete scholarship for an academic year shall provide the individual with a scholarship described in subparagraph (B) for each subsequent academic year— (i)in which the individual is enrolled at the institution and until the individual receives an undergraduate degree from such institution; and
(ii)without regard to whether the individual is playing an intercollegiate sport for the institution during any such subsequent year. (B)AmountA scholarship awarded to an individual for a subsequent year in accordance with subparagraph (A) shall be in an amount equal to the scholarship provided to the individual for the preceding year, increased by the rate of inflation for the preceding year.
(C)ExceptionsThe requirements of subparagraph (A) shall not apply if an individual— (i)is found by the institution to have committed academic fraud or other misconduct that would ordinarily result in expulsion; or
(ii)earns a grade point average of less than 2.20 on a 4-point scale, or the equivalent, for 2 or more consecutive semesters. (D)Definition of college athlete scholarshipIn this paragraph, the term college athlete scholarship means a scholarship provided by an institution of higher education for an academic year to an individual who has agreed to be a college athlete for the institution for such academic year.
(2)Requirements for academic advising and tutoringAny academic advisor or tutoring services provided to a college athlete by an institution of higher education shall be independent from the athletic department of the institution of higher education. (3)No influence or retaliation for courseworkAn individual working or volunteering for an athletic department of an institution of higher education may not influence, or retaliate against a college athlete based on, a college athlete’s selection of any course or academic major.
(4)No interference in extracurricularsAn individual working for an athletic department of an institution of higher education shall not interfere with, or discourage, any college athlete who wishes to secure employment or internships, participate in student groups or events, or serve as a volunteer, as long as such activities do not interfere with mandatory class time or mandatory team activities. (b)PenaltiesAn institution of higher education found to be in violation of subsection (a), or to have permitted the work or volunteering of an individual who violated such subsection, shall be assessed, for each individual harmed by the violation, a civil penalty of $75,000.
9.Financial literacy and life skills development program
(a)In generalEach institution of higher education shall— (1)offer a financial literacy and life skills development program described in subsection (b); and
(2)require every college athlete enrolled in the institution of higher education to attend the program during the college athlete’s first year of engagement in an intercollegiate sport. (b)Financial literacy and life skills development program (1)In generalEach financial literacy and life skills development program offered under subsection (a) shall—
(A)be not less than 15 hours in total duration across sessions; (B)be eligible for postsecondary credit, consistent with the credit allocation guidelines of the institution of higher education; and
(C)include, at a minimum, information regarding— (i)the rights of college athletes under this Act; and
(ii)time management skills, personal budgeting, debt, credit, and interest rates. (2)LimitationA financial literacy and life skills development program offered under subsection (a) may not include any marketing, advertising, referral, or solicitation by providers of financial products or services.
10.Reporting and accountability
(a)Annual reporting by institutions of higher education
(1)In generalNot later than 60 days after the date on which an academic year ends, each institution of higher education with 1 or more athletic programs shall submit to the Commission a report that includes, for the academic year, the following: (A)The revenues and expenditures of each athletic program, including booster donations and compensation for athletic program personnel, disclosed under section 5(c)(1). 
(B)The average number of hours college athletes enrolled at the institution of higher education spent on athletic activities, including mandatory and voluntary team activities, and team travel, disaggregated by athletic program. (C)The academic outcomes for college athletes enrolled at the institution of higher education, disaggregated by athletic program, race and ethnicity, and gender.
(2)Penalties for noncomplianceAn institution of higher education that fails to timely submit a report under paragraph (1), or intentionally submits an inaccurate report, as determined by the Commission, shall be assessed a civil penalty that is the greater of— (A)the amount equal to 15 percent of the total athletic revenue generated by the institution of higher education; or
(B)$200,000. (b)Commission databaseThe Commission shall maintain a publicly accessible, searchable database that contains the information provided in each annual report submitted under subsection (a)(1).
11.Commission on College Athletics
(a)EstablishmentThere is established a commission, to be known as the Commission on College Athletics, for the following purposes: (1)To act for the benefit of all college athletes, without regard to receipt of grant-in-aid.
(2)To protect the economic interests of college athletes. (3)To ensure that agents of college athletes faithfully represent the interests of college athletes.
(4)To enforce this Act and the standards established under subsection (d)(1) in a manner adequate to deter such violations. (5)To promote the health, wellness, and safety of college athletes.
(b)Organization
(1)Federal charterThe Commission is a federally chartered corporation, governed by a board of directors, and entrusted with the constitutional duty to take care that the laws be faithfully executed. (2)Perpetual existenceExcept as otherwise provided in subsection (n), the Commission has perpetual existence.
(3)StatusThe Commission is not an agency (as defined in section 551 of title 5, United States Code). (4)Constitution and bylawsThe Commission shall adopt a constitution and bylaws that reflect the rights and protections set forth in this Act.
(c)Board of directors
(1)Composition
(A)In generalThe board of directors of the Commission (referred to in this section as the Board) shall be comprised of 9 members, who, subject to subparagraphs (B) through (E), shall be appointed by the President, by and with the advice and consent of the Senate. (B)DiversityThe appointment of members of the Board shall be coordinated to ensure diversity among such members.
(C)Political partyNot more than 5 members of the Board may be appointed from the same political party. (D)Requirements (i)In generalEach member appointed under subparagraph (A) shall have achieved distinction in his or her respective professional field.
(ii)RepresentationThe members of the Board shall be representatives of former college athletes, professional fields, and members of the public as follows: (I)Not fewer than 5 members filling the designated categories described in subclauses (II) through (IX) shall be former college athletes who have graduated from an institution of higher education.
(II)1 member shall have expertise in sports, contracts, and publicity rights law. (III)1 member shall have expertise in constitutional law with respect to the freedom of speech.
(IV)1 member shall have expertise in communications. (V)1 member shall be a certified public accountant with expertise in corporate financial audits and corporate compliance investigations.
(VI)1 member shall have expertise in arbitration. (VII)One member shall have expertise in sports economics.
(VIII)1 member shall have expertise in civil rights law and compliance with Title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.). (IX)2 members shall have expertise in health, wellness, and safety in sports.
(E)Independence
(i)In generalAn individual who is employed by an institution of higher education, serves on the governing body of an institution of higher education, or receives compensation from an athletic program of an institution of higher education, an intercollegiate athletic association, or a conference, including a commissioner or an administrator of such an athletic program, an intercollegiate athletic association, or a conference, may not serve as a member of the Board. (ii)Former commissioners and administratorsA former commissioner or administrator of an athletic program of an institution of higher education, an intercollegiate athletic association, or a conference shall not be eligible to serve on the Board.
(2)Terms; vacancies
(A)TermsA member of the Board shall be appointed for a term of 5 years, except that— (i)the Chair shall be appointed for a term of 2 years; and
(ii)of the other members first appointed— (I)4 members shall be appointed for a term of 5 years;
(II)3 members shall be appointed for a term of 4 years; and (III)2 members shall be appointed for a term of 3 years.
(B)Vacancies
(i)In generalA vacancy on the Board shall be filled in the manner in which the original appointment was made and shall be subject to any condition that applied with respect to the original appointment. (ii)Filling unexpired termAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced.
(C)Expiration of termsThe term of any member shall not expire before the date on which the member’s successor takes office. (3)Chair (A)Initial appointmentThe first chair of the Board shall be appointed by the President.
(B)Subsequent appointmentsAny subsequent chair of the Board shall be elected by a majority of the members of the Board. (4)Initial meetingNot later than 60 days after the date on which the majority of members have been appointed under paragraph (1)(A), the Board shall hold an initial meeting.
(5)QuorumA majority of members of the Board shall constitute a quorum. (6)SalaryEach member of the Board shall be compensated at a rate not to exceed the highest annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
(d)Duties and authority
(1)Establishment of standards
(A)Endorsement contractsThe Commission shall establish standards with respect to endorsement contracts. (B)Certification of college athlete agents (i)In generalThe Commission shall establish standards with respect to—
(I)registration and annual certification of— (aa)college athlete agents; and
(bb)agencies and entities that represent college athletes; (II)revocation of such certification; and
(III)agency fees charged by college athlete agents. (ii)Recognition of the Commission as college athlete agent certification bodySection 3 of the Sports Agent Responsibility and Trust Act (15 U.S.C. 7802) is amended by adding at the end the following:

(c)Recognition of the Commission on College Athletics as certification bodyThe Commission on College Athletics established by section 11 of the College Athletes Bill of Rights shall— (1)be recognized as the certification body for athlete agents; and
(2)have the authority to establish standards and procedures with respect to the registration and annual certification of athlete agents.. (iii)Educational requirements for college athlete agentsThe Commission may not establish a standard requiring college athlete agents to attain a bachelor’s degree, an associate’s degree, or a graduate degree from an institution of higher education.
(C)Health, wellness, and safetyThe Commission shall establish standards with respect to the health, wellness, and safety of college athletes consistent with the guidelines established by the Secretary of Health and Human Services under section 7(a)(1). (D)Purposes of Commission governing standardsIn establishing the standards under this paragraph, the Commission shall ensure that such standards effectuate the purposes of the Commission set forth in subsection (a).
(2)Development of educational materials
(A)In generalThe Commission shall develop and disseminate educational materials relating to endorsement contracts for college athletes, institutions of higher education, intercollegiate athletic associations, and conferences. (B)Dissemination of informationThe member of the Board described in subsection (c)(1)(D)(ii)(IV) shall be responsible for disseminating such educational materials. 
(3)Reporting mechanism
(A)In generalThe Commission shall establish and maintain a dedicated telephone hotline and an online portal by which college athletes may report— (i)instances of improper conduct; and 
(ii)noncompliance with guidelines established under section 7(a)(1). (B)ProcedureNot later than 30 days after receiving a report from a college athlete regarding an instance of improper conduct or noncompliance with such guidelines, the Commission shall—
(i)determine whether an investigation is warranted; and (ii)provide to the college athlete notification of the determination made under clause (i), together with a justification for such determination.
(C)Protection from retaliationA college athlete who makes a report under this paragraph shall be protected from threats and retaliation.  (4)Resolution of disputes (A)In generalThe Commission shall provide a forum for the swift and equitable resolution of conflicts relating to endorsement contracts through a dispute resolution process for college athletes, institutions of higher education, intercollegiate athletic associations, and conferences.
(B)Procedure
(i)In generalWith respect to a dispute resolution process referred to in subparagraph (A), the Commission shall— (I)provide to applicable individuals or entities notice and an opportunity for a hearing; and
(II)select an arbitrator, who shall make a decision on resolution of the dispute. (ii)AppealA party to such a dispute resolution process may appeal the decision of the arbitrator to the Commission, which may—
(I)review the decision; and (II)issue a final decision.
(5)Assessment of fees
(A)Annual agent certification feesThe Commission may assess an annual certification fee for each college athlete agent certified in accordance with the standards established under paragraph (1)(B). (B)Certain intercollegiate athletic associations and conferences (i)In generalThe Commission may assess fees on intercollegiate athletic associations and conferences that have annual revenues exceeding $20,000,000.
(ii)Remittance of feesIntercollegiate athletic associations and conferences shall remit such fees to the Commission. (C)CollectionThe Commission may collect fees under paragraphs (A) and (B) in accordance with such rules as the Commission may establish.
(6)Title IX monitoring, investigations, and reporting
(A)MonitoringThe Commission shall monitor and provide publicly available information about the compliance with Title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (referred to in this paragraph as Title IX) of athletic programs within an institution of higher education that is subject to Title IX. (B)InvestigationsThe Commission may investigate any action by any such athletic program that would constitute a violation of Title IX.
(C)ReportingIf, in the course of such an investigation, the Commission becomes aware of a potential violation of Title IX, the Commission shall submit to the Office for Civil Rights of the Department of Education all proper information in the possession of the Commission relating to the potential violation. (7)Administration of Medical Trust Fund (A)In generalThe Commission shall administer the Fund as described in section 6(a).
(B)Annual assessmentsNot less frequently than annually, the Commission shall determine— (i)the necessary funding levels to be maintained in the Fund to adequately fulfill the financial obligations of the Fund; and 
(ii)the amount each institution of higher education with an athletic department shall be required to contribute for the applicable academic year, in accordance with section 6(a)(2). (C)Maintenance of fundsOn an ongoing basis, the Commission shall maintain in the Fund the level of funding determined necessary under subparagraph (B)(i).
(D)CollectionNot less frequently than annually, the Commission shall collect from institutions of higher education with athletic departments the amount determined under subparagraph (B)(ii). (8)Additional duties and authoritiesThe Commission—
(A)shall—  (i)maintain the database as described in section 10(b);
(ii)issue reports as described in subsection (j); (iii)conduct audits of athletic programs to ensure compliance with this Act and standards established under paragraph (1);
(iv)carry out investigations relating to violations of this Act or any such standard; and (v)carry out enforcement actions as described in section 12(a); and
(B)may— (i)establish and maintain offices to conduct the affairs of the Commission;
(ii)hire staff to carry out the duties described in this section; (iii)enter into contracts;
(iv)acquire, own, lease, encumber, and transfer property as necessary to carry out such duties; (v)borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;
(vi)publish a magazine, newsletter, and other publications consistent with such duties;  (vii)subpoena an individual the testimony of whom may be relevant to such duties; and
(viii)carry out any other activity, including the issuance of rules, regulations, and orders, as the Commission considers necessary and proper to carry out such duties or the purposes set forth in subsection (a). (e)Advisory councils (1)Athlete Advisory Council (A)EstablishmentThere is established within the Commission an Athlete Advisory Council to provide advice and expertise to the Commission.
(B)MembershipThe members of the Athlete Advisory Council shall be selected by the Board as follows: (i)50 percent shall be current college athletes enrolled at institutions of higher education.
(ii)50 percent shall be former college athletes who have graduated from institutions of higher education. (2)Other advisory councilsThere are established within the Commission, for the purpose of providing advice and expertise to the Commission—
(A)a Health, Wellness, and Safety Advisory Council;  (B)an Educational Opportunity Advisory Council; and
(C)a Labor, Gender Equity, and Compensation Advisory Council.  (3)TermThe term of a member of an advisory council established under this subsection shall be 2 years.
(4)ReportNot later than 1 year after the date of the enactment of this Act, the Labor, Gender Equity, and Compensation Advisory Council shall issue a public report that describes potential pathways for college athletes to collectively bargain and form a union. (f)Ombudsman for college athletes (1)In generalThe Commission shall hire and provide salary, benefits, and administrative expenses for an ombudsman for college athletes (referred to in this subsection as the Ombudsman).
(2)DutiesThe Ombudsman shall— (A)provide independent advice to college athletes at no cost with respect to—
(i)the provisions of this Act; (ii)the constitution and bylaws of the Commission; and
(iii)the resolution of any dispute relating to the opportunity of a college athlete to enter into an endorsement contract; (B)assist college athletes in the resolution of any such dispute; and
(C)report to the Board and the Athlete Advisory Council on a regular basis. (3)Hiring procedures; vacancy; termination (A)Hiring proceduresThe procedure for hiring the Ombudsman shall be as follows:
(i)The Athlete Advisory Council shall provide the chair of the Board with the name of 1 qualified individual to serve as Ombudsman. (ii)The chair of the Board shall immediately transmit the name of such individual to the Board.
(iii)The Board shall hire or not hire such individual after fully considering the advice and counsel of the Athlete Advisory Council. (B)VacancyIf there is a vacancy in the position of Ombudsman, the nomination and hiring procedure set forth in this paragraph shall be followed in a timely manner.
(C)TerminationThe Commission may terminate the employment of an individual serving as Ombudsman only if— (i)the termination is carried out in accordance with the applicable policies and procedures of the Commission;
(ii)the termination is initially recommended to the Board by— (I)a majority of the Board; or
(II)a majority of the Athlete Advisory Council; and (iii)the Board fully considers the advice and counsel of the Athlete Advisory Council before deciding whether to terminate the employment of such individual.
(g)Restrictions
(1)Profit and stockThe Commission may not engage in business for profit or issue stock. (2)Political activitiesThe Commission shall be nonpolitical and may not promote the candidacy of any individual seeking public office.
(h)Headquarters, principal office, and meetingsThe Commission shall maintain its principal office and national headquarters in a location in the United States decided by the Commission. The Commission may hold its annual and special meetings in the places decided by the Commission. (i)Service of processAs a condition to the exercise of any authority or privilege granted by this section, the Commission shall have a designated agent to receive service of process for the Commission. Notice to or service on the agent, or mailed to the business address of the agent, is notice to or service on the Commission.
(j)ReportsNot less frequently than annually, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the President a report that includes— (1)the number of disputes resolved by the Commission in the preceding year under subsection (d)(4), and if applicable, a description of such dispute resolutions;
(2)the number of such disputes filed in the preceding year; (3)with respect to a violation of this Act or a standard or rule established under this Act, a summary of the violation and a description of the enforcement action taken by the Commission; and
(4)recommendations for legislative or administrative action, as the Commission considers appropriate. (k)Applicability of the Freedom of Information ActThe provisions of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), shall apply to the activities, records, and proceedings of the Commission.
(l)FundingAny fee assessed or fine imposed under this Act shall be allocated toward funding the Commission and its activities. (m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 and 2022.
(n)Effective dateThis section shall take effect on the date that is 2 years after the date of the enactment of this Act. 12.Enforcement (a)Enforcement by Commission (1)In generalThe Commission shall carry out enforcement actions for any violation of this Act, or a standard or rule established under this Act, including by—
(A)levying fines; (B)imposing penalties, including suspension of an individual or entity from participation in intercollegiate athletics competition for a period determined by the Commission; and
(C)commencing civil actions and seeking all appropriate legal, equitable, or other relief, including damages and injunctions. (2)NoticeWith respect to an enforcement action carried out under this subsection, the Commission shall provide to the individual or entity concerned notice of the enforcement action and an opportunity for a hearing.
(3)Imposition of finesWith respect to a violation of this Act, or a standard or rule established under this Act, that has damaged or unjustly enriched a regulated party, the Commission shall impose a fine in an amount not less than the value of the damage or unjust enrichment. (4)RepresentationThe Commission may act in its own name and through its own attorneys—
(A)in enforcing any provision of this Act, the standards and rules established under this Act, or any other law or regulation; and  (B)in any civil action, suit, or proceeding to which the Commission is a party.
(5)Compromise of actionsThe Commission may compromise or settle any civil action if such compromise or settlement is approved by the court. (6)ForumA civil action under this Act may be brought by the Commission in a Federal district court of competent jurisdiction.
(7)Rule of constructionAn enforcement action carried out by the Commission shall be construed as an enforcement action carried out by the Federal Government, and the Federal Government shall be considered to be exercising political responsibility for such action, regardless of any claim of a State to sovereign immunity under the 11th Amendment to the Constitution of the United States or any other law. (b)Institutions of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:

(30)
(A)The institution will— (i)comply, and ensure that all business partners of the institution comply, with the requirements of sections 3, 5, 8, 9, and 10(a) of the College Athletes Bill of Rights; and 
(ii)not participate in any athletic conference or athletic association that fails to comply with such requirements.. (c)Private right of actionA college athlete aggrieved by a violation of this Act, or a standard or rule established under this Act, may bring a civil action for all appropriate remedies in a Federal district court of competent jurisdiction.
(d)Actions by State
(1)In generalIn any case in which the attorney general of a State, or such other official as the State may designate, has reason to believe that an interest of the residents of such State has been or is threatened or adversely affected by an act or practice in violation of this Act, or a standard or rule established under this Act, the State may bring a civil action on behalf of the residents of the State in an appropriate State court or a district court of the United States that is located in the State and has jurisdiction over the defendant— (A)to enforce compliance with this Act or such standard or rule; and
(B)for all appropriate remedies. (2)Notice (A)In generalBefore filing an action under this subsection or commencing any other administrative or regulatory proceeding to enforce this Act, or a standard or rule established under this Act, the attorney general, official, or agency of the State involved shall provide to the Commission—
(i)a written notice of such action or proceeding; and (ii)a copy of the complaint for such action or proceeding. 
(B)Contents of noticeThe written notice required by subparagraph (A) shall include— (i)the identity of the parties;
(ii)a description of the alleged facts underlying the action or proceeding; and (iii)an assessment as to whether there is a need to coordinate the prosecution of the action or proceeding so as not to interfere with any action or proceeding undertaken by the Commission or a Federal agency.
(C)Commission responseOn receiving notice under this paragraph of an action or proceeding under this subsection, the Commission shall have the right— (i)to intervene in the action or proceeding;
(ii)upon so intervening— (I)to remove the action or proceeding to the appropriate United States district court, if the action or proceeding was not originally brought there; and
(II)to be heard on all matters arising in the action or proceeding; and (iii)to appeal any order or judgment, to the same extent as any other party in the proceeding.
(3)RegulationsThe Commission shall prescribe regulations to implement this subsection and, from time to time, provide guidance to further coordinate actions with State attorneys general and other regulators. (4)Rule of constructionNothing in this subsection may be construed as altering, limiting, or affecting the authority of a State attorney general or any other regulatory or enforcement agency or authority to bring an action or other regulatory proceeding arising solely under the law in effect in that State.
(e)Applicability of Sports Agent Responsibility and Trust Act to college athlete agentsSections 3 through 5 of the Sports Agent Responsibility and Trust Act (15 U.S.C. 7802–7804) shall apply with respect to college athlete agents. (f)Sovereign immunityThe use or receipt by a State of Federal financial assistance for a work-study program under section 3485 of title 38, United States Code, shall constitute a waiver of sovereign immunity, under the 11th Amendment to the Constitution of the United States or any other law, to any suit brought by any college athlete aggrieved by a violation of this Act or by any enforcement action brought by the Commission, for legal, equitable, or other relief (including damages and injunctions) under this Act.
13.Rules of constructionNothing in this Act may be construed— (1)to preempt, modify, limit, or supersede any State law or regulation relating to sports agents, attorneys, or other athlete representatives; or
(2)to modify or limit the enforcement authority of the Occupational Safety and Health Administration, the Department of Labor, the Department of Education, or any other Federal agency. 14.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provision or amendment to any other person or circumstance, shall not be affected. 

